DANAHY, Acting Chief Judge.
Upon review of the record and the briefs1 filed in this cause we affirm the convictions for armed burglary, a first degree felony, conspiracy to commit burglary and robbery, a second degree felony, and attempted robbery, a third degree robbery. The trial court imposed concurrent sentences of seven years for each conviction. We also affirm the sentences for the first and second degree felonies but vacate the sentence for the third degree felony because it is beyond the statutory maximum for that degree of crime. We remand for resentencing on that count alone.
LAZZARA and FULMER, JJ., concur.

. The appellant’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).